915 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George P. BALLAS, Plaintiff-Appellant,v.FORD MOTOR COMPANY, Ford Motor Company, Lincoln MercuryDivision, Carl Bergman, Kenneth G. Coffey,Defendants-Appellees.
No. 90-3747.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This matter is before the Court on the plaintiff's response to the show cause order of September 4, 1990.  The plaintiff appeals summary judgment for the defendants in this action for tortious interference with contract.  The district court's docket sheet entries indicate that judgment was entered on July 11, 1990.  On July 23, 1990, the plaintiff filed a motion for reconsideration.  That motion was filed within ten days, as computed under Fed.R.Civ.P. 6(a).  The plaintiff's notice of appeal was filed on August 9, 1990, while the motion for reconsideration was still pending.  (Case No. 90-3747).  On August 13, 1990, the motion for reconsideration was denied.  The plaintiff filed a second notice of appeal on September 7, 1990.  (Case No. 90-3820).


2
A motion to reconsider, made within ten days of entry of judgment, may be considered a motion to alter or amend under Fed.R.Civ.P. 59(e).    Denley v. Shearson/American Express, Inc., 733 F.2d 39 (1984).  Such a motion tolls the time for appeal.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam);  Fed.R.App.P. 4(a)(4).  A notice of appeal filed during the pendency of such a motion is of no effect, and a new notice of appeal must be filed within the period for appeal following disposition of the motion.  Id.  Accordingly, the appeal in Case No. 90-3747 was premature.


3
It is therefore ORDERED that the appeal in Case No. 90-3747 is dismissed for lack of jurisdiction.  This order shall have no effect upon the appeal pending in Case No. 90-3820.  Rule 9(b)(1), Local Rules of the Sixth Circuit.